SHEVIN, Judge.
We reverse the order requiring appellants to deposit funds in the court registry prior to entry of a final judgment. That order is, “in effect, an order granting an injunction and is thus reviewable under Florida Rule of Appellate 9.130(a)(3)(B).” CMR Distrib., Inc. v. Resolution Trust Corp., 593 So.2d 593, 594 (Fla. 3d DCA 1992). Appellees have failed to show the unavailability of an adequate remedy at law and the likelihood of irreparable harm. Those two elements are essential to entry *899of an injunction. Proctor v. Eason, 651 So.2d 1301 (Fla. 2d DCA 1995).
Reversed.